In proceedings pursuant to CPLR article 78, inter alia, to enjoin the Municipal Civil Service Commission of Yonkers from certifying any payroll containing the positions of Commissioner of Fiscal Services and Personnel Director, or Commissioner of Personnel Administration, the appeals are from two judgments (one in each proceeding) of the Supreme Court, Westchester County, both dated July 24, 1978, which granted the applications. Judgments reversed, with one bill of $50 costs and disbursements, and proceedings remitted to Special Term for a new determination following service of appellants’ answers. The appellants’ time to answer is extended until 20 days after entry of the order to be made hereon. Special Term erred in granting relief prior to the filing of the answers. Mollen, P. J., Suozzi, O’Connor and Mangano, JJ., concur.